       Case 2:20-cv-19047-JXN-ESK Document 43 Filed 08/01/21 Page 1 of 1 PageID: 1589
       Ltr to Pltf re




                                                     State of New Jersey
PHILIP D. MURPHY                                  OFFICE OF THE ATTORNEY GENERAL                                     ANDREW J. BRUCK
    Governor                                    DEPARTMENT OF LAW AND PUBLIC SAFETY                                  Acting Attorney General
                                                          DIVISION OF LAW
SHEILA Y. OLIVER                                             25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                 PO Box 116                                               Acting Director
                                                         TRENTON, NJ 08625-0116




                                                                           August 1, 2021

          William T. Walsh
          Clerk, United States District Court
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street
          Newark, NJ 07101

                        Re: Smith & Wesson v. Bruck, et al.
                            Docket No. 2:20-cv-19047-JXN-ESK

          Dear Mr. Walsh:

                 This office represents the Defendants in the above-referenced matter. Former
          Attorney General of New Jersey Gurbir S. Grewal was sued in his official capacity in
          this matter. On July 17, 2021, Andrew J. Bruck became Acting Attorney General of
          New Jersey. Consequently, pursuant to Fed. R. Civ. P. 25(d), Acting Attorney General
          Bruck should now be reflected as the Defendant for all claims against the New Jersey
          Attorney General in this matter. Can you kindly take appropriate steps to reflect this
          in the Court’s records? Thank you for your assistance.

                                                                  Sincerely,
                                                                  ANDREW J. BRUCK
                                                                  ACTING ATTORNEY GENERAL
                                                                   OF NEW JERSEY

                                                         By:      /s Robert J. McGuire
                                                                  Robert J. McGuire (ID: 046361992)
                                                                  Deputy Attorney General


                                 HUGHES JUSTICE COMPLEX• TELEPHONE: 609-376-2787 • FAX: 609-633-7434
                            New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
